office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b02 hfrogers postf-103283-14 uilc date date to associate area_counsel jacksonville large business international david d duncan attorney jacksonville large business international from associate chief_counsel income_tax accounting thomas d moffitt branch chief branch income_tax accounting subject whether the amount of income a taxpayer will receive pursuant to the medicare shared savings program regulations is fixed and can be determined with reasonable accuracy this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend ------------------------------------------------------------- ----------------------------------------------------- taxpayer business --------------------------------------------------------------- a b c d e f ---------------------------------------------------------- ----------------------------------------------- -------------------- ---------------------------------- -------------------------------------------------------- -------------- r s t ak al am year year year year dollar_figure issue ------------------ ----------------- ---------------------- ------- ------ --------------------------------------- ------- ------- ------- ------- -------------- ----- ------- ---------- --------- --------- ---------- -------- ------------ whether the amount of income the taxpayer will receive from medicare pursuant to the medicare shared savings program regulations is fixed prior to the year of notification of shared savings conclusion due to programmatic factors the amount of income that the taxpayer will receive from medicare pursuant to the medicare shared savings program regulations is not fixed at the end of the taxable_year in which patient services are provided these factors are resolved and the amount of income is fixed and determinable with reasonable accuracy when the taxpayer is notified of shared savings which is approximately seven to ten months after the close of the taxable_year in which patient services are provided fact sec_1 taxpayer taxpayer is in the f business operating primarily in business during tax years year and year taxpayer started b to operate as accountable care organizations acos under the affordable_care_act aca through its c indirect holding_company a a is a disregarded_entity for federal tax purposes and is included on taxpayer’s consolidated federal_income_tax return an aco is an organization of health care providers that agrees to be accountable for the quality cost and overall care of medicare beneficiaries who are enrolled in the traditional fee-for-service program who are assigned to it see generally notice_2011_20 2011_16_irb_652 addressing the participation of tax-exempt organizations in acos taxpayer established types of acos b acos and a c aco for the b acos there are usually b in each b a and an d that has more than medicare patients taxpayer established acos with a collective beneficiaries assigned that have an r start date an additional acos with a collective beneficiaries assigned that have a s start date and an additional dollar_figureacos with a collective beneficiaries that have a t start date for the c corporate aco taxpayer through a established a corporate aco e accountable care organizations medicare shared savings program taxpayer through a and its various acos is participating in the medicare shared savings program shared savings program described in of the patient protection and affordable_care_act publaw_111_148 124_stat_119 aca enacted on date section of the aca amends title xviii of the social_security act ssa u s c et seq by adding new which directs the secretary of the department of health and human services hhs to establish the shared savings program to promote accountability for care of medicare beneficiaries improve the coordination of medicare fee-for-service ffs items and services and encourage investment in infrastructure and redesigned care processes for high quality and efficient service delivery under b of the ssa groups of health care service providers and suppliers that have established a mechanism for shared governance and that meet criteria specified by the secretary are eligible to participate as acos under the program the shared savings program is a voluntary program in which acos accept responsibility for the overall quality cost and care of a defined group of ffs beneficiaries for at least a three year agreement period under the program acos are accountable for a minimum of big_number ffs beneficiaries the aco must define processes to promote evidence-based medicine and patient engagement monitor and evaluate quality and cost measures meet patient-centeredness criteria and coordinate care across the care continuum medicare service providers and suppliers participating in an aco will continue to receive ffs payments in the same manner as such payments would otherwise be made however an aco that meets quality performance standards established by the secretary and demonstrates that it has generated savings against an appropriate benchmark of expected average per capita ffs expenditures will be eligible to share in savings earned if the generated savings meet or exceed the minimum savings threshold under d of the ssa quality reporting occurs after the performance year as described later section i of the ssa also authorizes the use of other payment models that the hhs secretary determines will improve the quality and efficiency of items and services of medicare section d b ii of the ssa requires the secretary to establish and update the benchmark for each agreement period for each aco using the most recent available years of per-beneficiary expenditures_for parts a and b services for medicare fee-for-service beneficiaries assigned to the aco this section also requires the benchmark to be adjusted for beneficiary characteristics and such other factors as the secretary determines appropriate and updated by the projected absolute amount of growth in national per capita expenditures_for parts a and b services under the original medicare fee-for-service service program as estimated by the secretary a new benchmark is to be established consistent with these requirements at the beginning of each new agreement period section d of the ssa provides that if the aco meets the quality performance standards established by the secretary a percent as determined appropriate by the secretary of the difference between such estimated average per capita medicare expenditures in a year adjusted for beneficiary characteristics under the aco and such benchmark for the aco may be paid to the aco as shared savings and the remainder of such difference shall be retained by the program under this title this percentage is referred to as the savings rate this section also requires the secretary to establish limits on the total amount of shared savings that may be paid to an aco this limit is referred to as the sharing cap thus to implement the provisions of section d of the ssa for determining and appropriately sharing savings the secretary must make a number of determinations about the specific design of the shared savings methodology described by the statute the secretary promulgated regulations after notice and comment to implement these determinations the shared savings program regulations on date the regulations concerning the shared savings program were finalized pincite c f_r sec_425 effective date in order to implement the provisions set forth in section of the aca1 the regulations set forth the rules and regulations necessary for centers for medicare and medicaid services cms to establish the shared savings program and provide the calculation for the earned shared savings payments in the regulations the secretary addressed the following programmatic factors for acos first the secretary must establish an expenditure benchmark which involves determining the patient population for whom the benchmark is calculated appropriate adjustments for beneficiary characteristics such as demographic factors and or health status that should be taken into account in the benchmark whether any other adjustments to the three-year benchmark are warranted so as to provide a level playing field for all participants and appropriate methods for trending the three-year benchmark forward to the start of the agreement period these rules were updated date and modified track msr mlr added a new track and modified the way the benchmark is reset at the beginning of a second or subsequent agreement period if the aco chooses to renew the basic benchmarking methodology remains the same and for subsequently updating the benchmark for each performance year during the term of the agreement with the aco second the secretary must compare the benchmark to the assigned beneficiary per capita medicare expenditures in each performance year during the term of the agreement in order to determine the amount of any savings third the secretary must establish the appropriate minimum savings rate msr as required by the statute to account for normal variation in expenditures based upon the number of ffs beneficiaries assigned to an aco then the secretary must determine the appropriate sharing rate for acos that have generated savings against the benchmark and meet or exceed the msr while the acos can generate savings they can only realize them if they meet the quality performance standard finally the secretary must determine the required sharing cap on the total amount of shared savings that may be paid to an aco the programmatic factors adopted in the regulations and impacting the status of a taxpayer’s right to a shared savings payment and the determination of the amount of the payment if any on december of the performance year are as follows timing of data used for retroactive reconciliation impacts knowledge of the final sharing rate and performance payment a the beneficiaries used to determine an aco’s performance are a subset of those ffs beneficiaries seen by aco practitioners and are assigned retroactively after a three month claims run-out for the performance year in the date rule track was implemented with prospective assignment there is minor reconciliation at the end of the year of the prospective list eg removing beneficiaries that are not ffs beneficiaries anymore b the msr in track is dependent on the number of assigned beneficiaries and knowable only after the final number of assigned beneficiaries is determined acos must meet or exceed the msr in order to be eligible to share in savings generated in the date rule the msr was not modified for track for track the msr mlr was modified the acos in track sec_2 and have a menu of symmetrical choices c the cms office of the actuary provides data eg the statutory update amount to the benchmark approximately six months after the performance year has ended d the beneficiary per capita costs for the performance year are determined retrospectively after a three month claims run-out acos are not closed systems the regulations provided for two tracks of aco’s track the shared savings track and track a shared savings and loss track cms published a proposed rule on date for the medicare shared savings program this rule was finalized date a because ffs beneficiaries are likely to receive care outside the care rendered to them by aco practitioners the aco may not have knowledge of all ffs claims billed for their assigned beneficiaries while cms shares a great deal of claims data with the aco throughout the course of the year including claims from providers unaffiliated with the aco so that the aco can get a more complete picture of the beneficiary’s care throughout the course of the year claims are not necessarily complete by december there is a claims run out to make them complete and cms is required to withhold certain claims plus the availability of the claims is dependent on when the providers submit them quality performance impacts the final savings rate a cms derives a sample of beneficiaries on which the aco must report quality the aco receives this sample after the performance year ends the acos quality report is submitted in february or march they cannot qualify for savings even if generated unless they meet the quality standard cms assesses that after the reporting is over in performance year sec_2 and the sharing rate depends on the aco’s performance on certain measures cms determines the final sharing rate based on quality performance approximately six months after the performance year has ended b taxpayer’s position taxpayer states that the actual amount of the shared savings program payment is contingent upon factors that are not ultimately determinable until the end of the contract term additionally taxpayer does not believe the information currently provided by cms is sufficient and reliable for purposes of calculating shared savings program payments the reason for taxpayer’s uncertainty includes the beneficiary population is subject_to change the final performance year benchmark for the acos is subject_to change the actual average per capita performance year medicare expenditures_for the beneficiary population for the acos is subject_to change the achievement of performance quality standards is unknown until after the tax_year ends the impact of the opt_out beneficiaries on the calculation is unknown until after the tax_year ends the actual per capita expenditures_for the beneficiary population related to claims for drug and alcohol is subject_to change and the information received from medicare has contained errors and been unreliable based on taxpayer’s understanding the acos would not receive the final_determination of savings or receive any payment until sometime in ak or al of year for the savings generated in the first performance year which includes the short_period of am in year the benchmarks were not yet set by medicare for the aco so there was no way to determine if taxpayer had generated any savings taxpayer recognized no income in year in year medicare established benchmarks however as detailed above based on the uncertainty of the amount taxpayer will not include any income from these operations in their financial statements for year nor shared savings income on the b returns for year taxpayer intends to report the mssp payment on its year federal_income_tax return the year of receipt of payment law and analysis sec_451 of the internal_revenue_code provides the general_rule that the amount of any gross_income shall be included in gross_income for the taxable_year in which received by the taxpayer unless such amount is to be properly accounted for in a different period accrual_method taxpayers recognize income when all the events have occurred that fix the right to receive the income and the amount of the income can be determined with reasonable accuracy sec_1_446-1 of the treasury regulations due to the programmatic factors set forth above we do not believe that all events have occurred which fix the taxpayer’s right to receive the income during the performance year further we do not believe the taxpayer can determine the amount with reasonable accuracy at the end of the performance year due to the programmatic factors legal analysi sec_1 fixed_right to receive the income ordinarily a taxpayer’s right to income is fixed under the all_events_test when either the amount is unconditionally due or the taxpayer has performed the general_rule states that all the events that fix the right to receive income occur when the required performance takes place payment is due or payment is received whichever happens first see 372_us_128 n revrul_84_31 1984_1_cb_127 in order to be fixed any material contingencies on the taxpayer’s eventual receipt of income must have been removed 35_tc_192 acq on this issue 1961_2_cb_5 aff’d on another issue 299_f2d_382 9th cir health care service providers and suppliers participating in an aco continue to receive ffs payments in the same manner as such payments would otherwise be made therefore they will continue to be paid for their services in the same way they had always been however in order to be eligible to receive payments for medicare share savings the income at issue an aco must meet quality performance standards established by hhs cms and demonstrate that it has achieved savings against an appropriate benchmark of expected average per capita ffs expenditures because of the first two programmatic factors the taxpayer cannot be assured at the end of its taxable_year that it will have achieved the necessary savings to participate in the shared savings program for instance the beneficiaries used to determine an aco’s performance are assigned retroactively after a three month claims run-out the msr is dependent on the number of assigned beneficiaries and during the tax years at issue knowable only after the final number of assigned beneficiaries is determined the benchmark of expected average per capita fss expenditures is determined this remains true for track this is not accurate for track and after the date rule approximately six months after the performance year ends the beneficiary per capita costs for the performance year are determined retrospectively after the three month claims run-out and can include ffs claims billed by other practitioners if the ffs beneficiaries received care outside the care rendered to them by the aco practitioners at the conclusion of their tax_year the aco practitioners may not have knowledge of all of the other ffs claims because of the above programmatic factors at the close of its taxable_year the taxpayer is unable to determine if it will have achieved the necessary savings to participate in the shared savings program the amount is not fixed as it is not unconditionally due amount can be determined with reasonable accuracy the second requirement for accrual under the all_events_test is that the amount of income be determinable with reasonable accuracy it is not necessary that the exact amount be known income is accruable if a reasonable basis for calculation exists 39_tc_846 while the word ‘accuracy’ means exactness or precision when used with ‘reasonable’ it implies something less than an exact or completely accurate amount adjustments are made in the year of actual receipt sec_1_451-1 the determination of whether amounts are accruable under the all_events_test is made on the basis of information available to the taxpayer at the end of the year this is a factual determination see 518_f2d_772 9th cir if there is agreement on the general basis under which the amount due is to be calculated accrual is generally required the following are some cases where it was determined that income had to be accrued 286_us_290 railroad had to accrue income in when a congressional act gave railroads in its situation the right to compensation based on a formula comparing its results from operations during the period concerned with it results from operations during a base_period 286_f2d_177 ct_cl tentative agreement on formula to calculate compensation due for cancellation of contract 244_f2d_525 6th cir amount of insurance award for lost business based largely on past experience was reasonably determinable 39_tc_443 amounts due under contracts providing for negotiation as to reasonable_compensation and complete adjustment of payment after audit of all amounts due were reasonably ascertainable however where there is a dispute over the method of calculation or if there is no objective standard to be used in making the calculation the amount is not ascertainable with reasonable accuracy see 20_tc_299 acq 1953_2_cb_4 where contracts called for later fixing of a fair and equitable amount the amount was too uncertain to accrue because there was no formula method or particular data which both could accept as the basis of the final agreement blake v commissioner f 2d 6th cir no accrual on patent infringement claim when special master had not determined a reasonable royalty rate if the facts from which a calculation can be made are established as of the end of the tax_year the amount is accruable even though the calculation may not be made until afterwards revrul_81_176 1981_2_cb_112 demonstrates this principle in a case involving medicaid payments in revrul_81_176 the taxpayer ran a nursing home and was entitled to medicaid payments the taxpayer was entitled to compensation equal to the reasonable costs incurred by the taxpayer in rendering nursing home care plus a ten percent return on equity_capital as a profit factor the taxpayer billed the government monthly on the basis of a tentative rate based upon the projected reasonable cost of providing patient care during the year after the close of the year the taxpayer submitted cost reports to the government any refund owed the government needed to be submitted with the cost report any amount due to the taxpayer was made upon settlement of a desk audit performed by the health department the service ruled that the amounts eventually claimed on the cost sheets should be reflected in the taxpayer’s income for the year because all the facts necessary for the computation were fixed as of the close of the tax_year in the instant case the facts from which a calculation could be made were not knowable at the end of the tax_year at the end of the tax_year the taxpayer did not know the beneficiaries used to determine its performance as those beneficiaries were not assigned until after a three month claims run-out after the close of the performance year the msr is dependent on the number of assigned beneficiaries and knowable only after the final number of assigned beneficiaries is determined the performance benchmark is determined approximately six months after the performance year ends the beneficiary per capita costs are determined after the three month claims run-out the taxpayer is given the sample of beneficiaries for whom it must report quality performance on certain measures after the close of the performance year and this quality performance impacts the final savings rate thus at the close of its taxable_year the amount of income if any the taxpayer will receive from the shared savings program is not fixed further the amount cannot be determined with reasonable certainty please call if you have any further questions andrew j keyso jr associate chief_counsel income_tax accounting _________________________ thomas d moffitt branch chief branch office of associate chief_counsel income_tax accounting
